Citation Nr: 0915064	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In December 2006, the Board issued a decision on this claim.  
In April 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision to remand this case 
to the Board for further development and readjudication, 
pursuant to a Joint Motion by the parties for an order to 
vacate and remand the December 2006 Board decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the Joint Motion is unclear.  In the Joint 
Motion to the Court, the VA and the appellant agreed that a 
remand was necessary in this case because the Board did not 
ensure compliance with VA's duty to assist by attempting to 
obtain treatment records that have been retired or archived.  
The VA has a duty to assist claimants, to include "obtaining 
... records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records."  
38 U.S.C.A. § 5103A(c); see also 38 C.F.R. § 3.159(c)(3).

The Veteran cited treatment at the Topeka VAMC in 1977 and at 
the Dallas VAMC from 1978 through the present.  The RO 
requested treatment records from Topeka for June 1977 through 
December 1978, and from Dallas for January 1978 through 
January 2003, noting in both requests, "heads up we need you 
to request retired records on this case."  The Topeka VAMC 
responded that the Veteran was not in its system, and the 
Dallas VAMC responded with treatment records only as far back 
as May 2001, with a note that records earlier than May 2001 
were not in the computer.

Both the VA General Counsel and the Veteran agree that the 
responses from the VAMCs are not adequate, because the two 
medical centers evidently did not search for retired or 
archived records that were not in the computer system.  
Additionally, the RO failed to follow up on the requests for 
retired or archived records from both medical centers.  
Pursuant to the Court's remand, the RO must again attempt to 
obtain treatment records that have been retired or archived, 
notwithstanding the fact that the basis of the Board's prior 
decision was a lack of a confirmed stressor in service.  In 
any event, the Joint Motion must be obeyed.  

If the RO should again receive similar responses regarding 
older records not existing in the VAMCs' computer systems, 
the RO should follow up with requests with specific 
instructions to search for retired or archived records that 
pre-exist the computerized treatment records.  See Joint 
Motion for Remand, April 2008.

Accordingly, the case is REMANDED for the following action:

1. The RO should request treatment records 
from the Topeka VAMC for June 1977 through 
December 1978, with a clear notation to 
search for retired or archived records.

2.  The RO should request treatment 
records from the Dallas VAMC for January 
1978 through May 2001, with a clear 
notation to search for retired or archived 
records that would pre-exist the 
computerization of their records in 2001.  
See Joint Motion for Remand, April 2008 
for further instruction.

3.  The RO should obtain all VA treatment 
records since April 2008 not already 
included in the claims file.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the April 2005 SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.  The RO is asked to 
review the Joint Motion prior to returning 
this case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




